In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-08-061 CV

____________________


UNION CARBIDE CORPORATION, ET AL., Appellants


V.


JACK LOFTIN, ET AL., Appellees




On Appeal from the 128th District Court
Orange County, Texas

Trial Cause Nos. A-070037-C; AC; BC; CC; DC; EC




MEMORANDUM OPINION

	CNA Holdings, Inc., Celanese Ltd., Celanese International Corporation, Hoechst
Celanese Chemicals, Inc., (n/k/a Celanese International Corporation and sued as Hoechst
Celanese Chemical, Inc.) and Celanese Americas Corporation  filed a motion to dismiss their
appeal as to Gerald Diaz and Deborah Diaz.  CNA Holdings, Inc., Celanese Ltd., Celanese
International Corporation, Hoechst Celanese Chemicals, Inc., n/k/a Celanese International
Corporation and Celanese Americas Corporation wish to maintain their accelerated appeal
of the denial of their motions to transfer venue as to all of the other plaintiffs in the
underlying suit.  Other parties also filed notice of appeal but have not joined the motion to
dismiss filed by CNA Holdings, Inc., Celanese Ltd., Celanese International Corporation,
Hoechst Celanese Chemicals, Inc., n/k/a Celanese International Corporation and Celanese
Americas Corporation.  The motion is voluntarily made by these appellants prior to any
decision of this Court and should be granted.  Tex. R. App. P. 42.1(a)(1).  No party filed an
objection to the motion to dismiss filed by CNA Holdings, Inc., Celanese Ltd., Celanese
International Corporation, Hoechst Celanese Chemicals, Inc., n/k/a Celanese International
Corporation and Celanese Americas Corporation.  The motion to dismiss is granted and the
appeals of CNA Holdings, Inc., Celanese Ltd., Celanese International Corporation, Hoechst
Celanese Chemicals, Inc., n/k/a Celanese International Corporation and Celanese Americas
Corporation are dismissed as to Gerald Diaz and Deborah Diaz.  The appeals by CNA
Holdings, Inc., Celanese Ltd., Celanese International Corporation, Hoechst Celanese
Chemicals, Inc., n/k/a Celanese International Corporation and Celanese Americas
Corporation of the denial of their motions to transfer venue as to all other plaintiffs in the
underlying suit shall continue.  The appeal remains on the Court's active docket.  Except as
to parties whose appeals were discontinued by Memorandum Opinion delivered April 3,
2008, the appeal shall proceed as to all parties that filed notice of appeal.
	APPEAL DISMISSED.

									PER CURIAM
 

Opinion Delivered June 5, 2008
Before McKeithen, C.J., Kreger and Horton, JJ.